433 F.3d 1091
Joseph OLSON, Monica Olson, Javier Vargas, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 03-15141.
United States Court of Appeals, Ninth Circuit.
January 6, 2006.

1
Thomas G. Cotter, Haralson, Miller, Pitt, Feldman & McAnally, P.L.C., for the plaintiffs-appellants.


2
Peter D. Keisler, Mark B. Stern, and Dana J. Martin, Civil Division, Department of Justice, and Paul K. Charlton, United States Attorney, for the defendant-appellee.


3
On Remand From The United States Supreme Court. D.C. Nos. CV-01-00663-WDB, CV-02-00323-WDB.


4
Before B. FLETCHER and REINHARDT, Circuit Judges, and RESTANI,* Chief Judge, United States Court of International Trade.

ORDER

5
This case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in United States v. Olson, ___ U.S. ___, 126 S. Ct. 510, 163 L. Ed. 2d 306 (2005). The plaintiffs-appellants shall be allowed to conduct discovery on whether the United States can be held liable under the Federal Tort Claims Act pursuant to a "private persons" analogy.



Notes:


*
 The Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by designation